Citation Nr: 9923467	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  95-06 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to January 15, 1992, 
for the grant of service connection for chronic fatigue 
syndrome and the assignment of a total disability rating 
based on individual unemployability, including the issue of 
whether September 1987 and December 1988 rating decisions 
were based on clear and unmistakable error.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


REMAND


The appellant had active duty as an officer in the United 
States Public Health Service from July 1974 to July 1976.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
granted entitlement to service connection for chronic fatigue 
syndrome and assigned a total disability rating based on 
individual unemployability effective January 15, 1992.  The 
appellant has perfected an appeal of that decision.

In his January 1995 substantive appeal the appellant 
requested a personal hearing before a member of the Board 
sitting at the RO.  Although he appeared at a hearing before 
a hearings officer at the RO in February 1998, he submitted 
statements dated in March, July, and September 1997, in which 
he expressed his desire for a hearing before a member of the 
Board at the RO in addition to a hearing before a hearing 
officer.  He has not been afforded the opportunity for a 
hearing before a member of the Board at the RO.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule a hearing before a 
member of the Board at the RO.

The case should then be returned to the Board.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


